Citation Nr: 0839092	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  He died in October 2006, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  An October 2006 certificate of death indicates that the 
veteran died in October 2006, at the age of 56.  The 
certificate of death lists the immediate cause of death as 
multisystem organ failure, due to or as a consequence of 
sepsis, end-stage renal failure, and thrombocytopenia.

2.  At the time of death, service connection had been 
established for post-traumatic stress disorder (PTSD), rated 
70 percent disabling.

3.  The medical evidence of record shows that the veteran's 
alcohol abuse was proximately due to his PTSD, and that his 
alcohol abuse disability contributed substantially or 
materially to cause the veteran's death.

4.  The claim for entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318 is moot.



CONCLUSIONS OF LAW

1.  A service-related disability contributed substantially 
and materially to cause the veteran's death.  38 U.S.C.A. §§ 
1110, 1310, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2008).

3.  The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service Connection for the Cause of the Veteran's Death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Regulations provide for a grant of secondary service 
connection where a disability is determined to be proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310.  Further, in Allen v. Brown, 
7 Vet. App. 439 (1994) (en banc), the United States Court of 
Appeals for Veterans Claims held that where service 
connection is sought on a secondary basis, service connection 
could be granted for a disability which was not only 
proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice-connected 
disability, with compensation being paid for the amount of 
disability which exceeded "the degree of disability existing 
prior to the aggravation."  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

Historically, the veteran served on active duty from April 
1968 to April 1971.  The veteran died in October 2006 at the 
age of 56.  The death certificate reported the immediate 
cause of death as multisystem organ failure.  The death 
certificate further reported the contributing causes of death 
as sepsis, end-stage renal failure, and thrombocytopenia.

The appellant claims that the cause of the veteran's death 
was related to his active military service.  Specifically, 
she claims that the veteran's service-connected 
post-traumatic stress disorder (PTSD) caused his alcohol 
abuse, which in turn led to liver disease, which in turn 
contributed to cause the veteran's death.

Service connection for PTSD was granted by a November 2002 
rating decision, wherein the veteran was assigned a 50 
percent disability rating, effective from February 2002.  
This initial disability rating was increased to 70 percent in 
a January 2003 rating decision.  In a December 2002 VA 
examination, scheduled to assess the presence, severity, and 
etiology of the veteran's PTSD, the examiner concluded by 
stating:

[The veteran] does have a history of 
heavy drinking...PTSD does not cause 
alcoholism, but in this case, it is 
possible that he drinks to self-treat 
the PTSD.  He drinks despite life-
threatening consequences, and states 
that it is the only way he knows to keep 
from having the thoughts.  He is 
considering contacting the Grand Island 
VA about treatment so he would have some 
way of controlling his symptoms without 
having to rely on alcohol.  He is aware 
that there are medical treatments for 
PTSD and for alcohol dependence.  He 
does not have to continue drinking if in 
fact it is to self-treat the PTSD.  The 
alcohol dependence may be an independent 
diagnosis.

In May 2007, after the veteran's death, a VA examiner was 
asked to analyze the relationship, if any, between the 
veteran's PTSD and his causes of death.  The examiner 
reported that he had review the claims file and concluded:

It is my clinical opinion...that the 
veteran's PTSD did not contribute to his 
cause of death...The veteran's PTSD 
symptoms had really gone without active 
intervention for the past several 
years...There is insufficient clinical 
evidence to support that the PTSD was a 
contributing factor in [the veteran's] 
cause of death.

However, in response to the question of whether or not the 
veteran's service-connected disorders were at all linked to 
his cause of death, J. Brown, M.D., the veteran's primary 
care physician, responded this way in a letter dated in 
February 2006:

During my time in caring for the 
[veteran,] he suffered from severe 
post-traumatic stress disorder, which 
certainly worsened his alcoholism.  His 
alcoholism was along with his diabetes 
were, definitely a direct cause of the 
patient's ultimate demise.  He had 
falls because of his alcoholism.  He 
also had poor wound healing.  He had 
liver function abnormalities as well as 
recurrent pancreatitis episodes.  The 
[veteran] ultimately expired from 
multisystem organ failure, sepsis, end-
stage renal disease, and 
thrombocytopenia, which I believe were 
directly linked to his diabetes and 
liver disease.  The liver disease 
[being] caused by his alcoholism [was] 
certainly made worse by his is post-
traumatic stress.

Accordingly, there are three medical opinions that address 
whether the veteran's PTSD is related to his alcohol abuse 
disorder.  In the December 2002 initial evaluation of the 
veteran's PTSD, the examiner concluded that it was possible 
that the veteran drinks to self-medicate for his PTSD, and 
that the veteran drank despite life-threatening consequences.  
In the May 2007 VA examination, the examiner concluded there 
was not enough clinical evidence to support the contention 
that the veteran's PTSD contributed to his cause of death.  
And, in her February 2006 letter, Dr. Brown concluded that 
the veteran's alcoholism was definitely a direct cause of the 
veteran's death and that the veteran's alcoholism was made 
worse by his PTSD.  

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another. Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefore are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  While courts have 
repeatedly declined to adopt a "treating physician rule," 
which would give preference, i.e., additional evidentiary 
weight, to this type of evidence, the Board is not free to 
ignore the opinion of a treating physician either.  See 
generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); 
see also White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The opinion in the May 2007 VA examination report was 
furnished without the benefit of having conducted a mental 
status examination.  Despite the report's length, the 
entirety of the opinion amounts to a single, short paragraph, 
wherein no analysis was provided, nor were any bases for the 
opinion provided.  Moreover, the examiner never directly 
addressed the relationship between the veteran's PTSD, 
alcoholism, liver disease, and his causes of death; the 
examiner's opinion is limited to the relationship between the 
veteran's PTSD and his cause of death.  In contrast, the 
December 2002 opinion was developed after a thorough mental 
status examination.  While the December 2002 opinion does not 
conclusively state that the veteran's PTSD is linked to his 
alcoholism, it did report that the veteran relied on alcohol 
to treat his PTSD despite life-threatening consequences.  In 
Dr. Brown's opinion, the veteran's PTSD definitely made his 
alcoholism worse, which in turn advanced his liver disease, 
which in turn contributed to his death.  Dr. Brown's opinion 
is based on many months of directly treating the veteran 
while serving as his primary care physician.  As such, 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the record shows that the veteran's alcohol 
abuse was aggravated by, and thus related to, his 
service-connected PTSD.

38 U.S.C.A. § 1110 states that "no compensation shall be paid 
if the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. 
§§ 3.1(n), 3.301 (2008).  However, service connection is not 
precluded for an alcohol or drug abuse disability secondary 
to a service-connected disability.  Allen v. Principi, 237 F. 
3d 1368, 1381 (Fed. Cir. 2001).  Thus, based on the above 
medical evidence, the Board finds the veteran's alcohol abuse 
was secondary to the veteran's service-connected PTSD.  The 
Board will now examine the role the veteran's now service-
connected alcoholism played in causing his death.

Multiple medical reports throughout the course of the 
veteran's medical treatment noted that he had Hepatitis C.  
The first evidence of record reflecting a diagnosis of such 
appears in October 1998.  In December 1998, the treating 
doctor noted, "I don't see how [the veteran] can recover 
from Hepatitis C if he continues to drink."

As noted above, the VA examiner in December 2002 reported 
that the veteran felt as though drinking was the only way he 
could keep from having "the thoughts."  Moreover, the 
examiner noted that the veteran drank despite life-
threatening consequences.  

In a March 2003 treatment report, the treating doctor noted 
that the veteran had a 25-30 year history of alcohol abuse.  
Given the date of the report, the onset of the veteran's 
alcoholism appears to be between 1973 and 1978; the veteran 
was discharged from active service in 1971.

In another March 2003 treatment report, the veteran admitted 
that his level of drinking had advanced upward to drinking on 
a daily basis for the previous 4 years.  This imbibing 
included drinking up to a 1/2 gallon of whiskey or vodka over 
the course of one or two days.  It was contended by the 
veteran's daughter that his alcohol intake was closer to a 1/2 
gallon of whiskey or vodka on a daily basis.

In October 2004, the veteran presented with complaints of 
nausea, vomiting, and abdominal pain five times per day.  The 
veteran reported attempts to self-medicate by drinking a 1/2 
gallon of vodka per day after the above symptoms manifested.  
Dr. Brown insisted that the veteran abstain from drinking as 
it was most likely the cause of his hospitalization.

In a June 2005 letter written to the veteran by Dr. Brown, 
she informed the veteran that he needed to reschedule a CT 
scan to "look at the abnormalities in his liver."  She 
continued, "[y]ou are at a high risk of developing liver 
cancer with your history of Hepatitis C and alcohol 
exposure."  In an August 2005 treatment report, Dr. Brown 
again advised the veteran that he "must abstain from 
[alcohol] all together."

In December 2005, the veteran underwent the last of many 
abdominal surgeries to correct a bowel obstruction.  The 
resulting surgical wound was left open in order for it to 
heal by secondary intention.  In September 2006, while the 
surgical wound was still resolving, the veteran reported that 
he felt light-headed, and fell onto a bedpost, striking his 
abdominal area with a moderate amount of force.  After the 
initial bleeding resolved, the veteran began bleeding 
unprompted two days later.  He was rushed to the emergency 
room and admitted to the intensive care unit.  After a 
prolonged battle, the veteran was pronounced dead in October 
2006.  The immediate cause of death listed on the death 
certificate was multisystem organ failure, while sepsis, end-
stage renal failure, and thrombocytopenia were listed as 
contributing factors.

As noted above, Dr. Brown stated that, due to his alcoholism, 
the veteran was prone to falling and that his wounds 
recovered poorly.  She further stated that the veteran's 
alcoholism was a direct cause of his death because the 
veteran's liver disease was caused by his alcoholism, and 
that the liver disease contributed to the causes of death 
listed on the death certificate.  Dr. Brown's opinion is the 
only opinion of record concerning the veteran's alcohol abuse 
and its relationship to the veteran's death.  Therefore, the 
preponderance of the medical evidence of record shows that 
the veteran's now service-connected alcohol abuse disorder 
caused or his liver disease, which in turn contributed to 
cause his death.  As such, applying the doctrine of 
reasonable doubt, the Board finds that a service-connected 
disability contributed substantially or materially to cause 
the veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to DIC Under the Provisions of 38 U.S.C.A. § 1318

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time. DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 would be paid "in the same manner as 
if the veteran's death were service connected." 38 U.S.C.A. § 
1318(a). The Board's grant of service connection for the 
cause of the veteran's death already recognizes that the 
death of the veteran was the proximate result of a disease or 
injury incurred in active service or aggravated by a service-
connected condition.
 
The United States Court of Appeals for Veterans Claims 
indicated that, only if an appellant's claim for service 
connection for the cause of the veteran's death is denied 
under 38 U.S.C.A. § 1310, does VA have to also consider an 
appellant's DIC claim under the provisions of 38 U.S.C.A. § 
1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In 
light of the grant of service connection for the cause of the 
veteran's death, the claim of entitlement to DIC under 38 
U.S.C.A. § 1318 is moot, and this aspect of the appellant's 
claim is dismissed.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is dismissed.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


